EMAS, J.
The case below involved an action for breach of contract and declaratory judgment, following an unconsummated real estate transaction between Charbel Abud (the Seller) and Maria Isabel Saad and Gabriella Alegre (the Buyers). Following discovery, both sides filed motions for summary judgment and, following a hearing, the trial court entered final summary judgment in favor of the Buyers.
Upon our de novo review, Volusia County v. Aberdeen at Ormond Beach, L.P., 760 So.2d 126 (Fla. 2000), we affirm, holding that the trial court correctly determined there were no material issues of disputed fact and that, as a matter of law, the Buyers’ communications with the Seller constituted timely and proper cancellation of the contract pursuant to its terms.
Affirmed.